Exhibit 10.32

Executive Officer Salaries

Effective January 1, 2017

 

Executive Officer

 

Title

 

Annual Salary

Syed B. Ali

 

President and Chief Executive Officer

 

$500,000

 

 

 

 

 

M. Raghib Hussain

 

Chief Operating Officer

 

$450,000

 

 

 

 

 

Arthur D. Chadwick

 

Vice President of Finance and Administration, Chief Financial Officer

 

$375,000

 

 

 

 

 

Anil K. Jain

 

Corporate Vice President, IC Engineering

 

$375,000

 

 

 

 

 

Vincent P. Pangrazio

 

Senior Vice President, General Counsel and Corporate Secretary

 

$285,000

 